DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Amanda Herman on July 20th, 2022.

The application has been amended as follows: 

1.	A method of forming a film comprising:
	providing a layer of water-soluble polymeric material; and
	vapor depositing an inorganic coating to at least one surface of the layer of water-soluble polymeric material, wherein the inorganic coating comprises a metal oxide; and
	forming a plurality of microfractures extending along the surface of the inorganic coating via a mechanical treatment, wherein the plurality of microfractures enable the dissolution of the water-soluble polymeric material.

4.	The method of claim 1, wherein themechanical treatment comprises stretching.

5.	The method of claim 1, wherein themechanical treatment comprises bending.

6.	The method of claim 1, wherein themechanical treatment comprises an out of plane deformation.

7.	The method of claim 1, wherein the mechanical treatment during web processing.

Reasons for Examiner’s Amendment
Regarding the addition of “via a mechanical treatment”:
This traverses the reference Wakasugi (JP 09-150476 A), which forms microcracks (microfractures) during or shortly after vapor deposition resulting from the processing conditions/controlled parameters of vapor deposition, as set forth in 16/015,270, in the Office action mailed June 10th, 2019, and 16/565,599, in the Office action mailed October 23rd, 2020.
This also provides an allowable process (in concert with the language as recited below) that is clearly defined and enabled by the specification, since other methods “certain processes or controlled parameters” or “certain processing conditions” [PGPub, 0052] are not made defined/clear in scope and/or enabled by the specification.
Regarding the addition of “wherein the plurality of microfractures enable the dissolution of the water-soluble polymeric material”:
Since metal oxide coatings formed on polymeric films (even water-soluble polymeric material) are well-known in the art to be brittle, this phrase imparts an intentional functionality to the formed microfractures over incidental ones that would result from processing, packaging, and transportation and connects the microfractures to the functionality of the water-soluble polymeric material which encompasses the unexpected results/benefits [PGPub, 0051].

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an Examiner’s statement of reasons for allowance: The reasons for Allowance are set forth in the Explanation of the Examiner’s Amendment section as recited above.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        July 30th, 2022